                              1:18-cv-01390-JES-TSH # 34       Page 1 of 3
                                                                                                    E-FILED
                                                                         Monday, 10 May, 2021 04:21:43 PM
                                                                             Clerk, U.S. District Court, ILCD
10999-46
BMS/tlp
                                    UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF ILLINOIS
                                          PEORIA DIVISION

LISA WATTS,                                        )
                                                   )
                 Plaintiff,                        )
                                                   )
           v.                                      )    No. 1:18-cv-01390-JES-JEH
                                                   )
METHODIST MEDICAL CENTER OF ILLINOIS               )
a/k/a PROCTOR HOSPITAL a/k/a UNITY                 )
POINT HEALTH,                                      )
                                                   )
                 Defendant.                        )
                                                   )

   DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE RESPONSE TO
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

           NOW COMES the Defendant, THE METHODIST MEDICAL CENTER OF ILLINOIS, an Illinois

not-for-profit corporation, improperly named in the Complaint as “METHODIST MEDICAL

CENTER OF ILLINOIS a/k/a PROCTOR HOSPITAL a/k/a UNITYPOINT HEALTH”, by Brian M. Smith

of Heyl, Royster, Voelker & Allen, and for its Response to Plaintiff’s Motion for Leave to File

Response to Defendant’s Motion for Summary Judgment, states as follows:

           1.    On February 1, 2021, Defendant filed a Motion for Summary Judgment. (d/e #31).

           2.    On February 25, 2021, this Court entered a Text Order noting that Plaintiff's

response to Defendant's motion was due on February 22, 2021. The Court concluded that due to

Plaintiff's failure to file a response, “Plaintiff has waived her opportunity to file a response.

Therefore, the Court will no longer accept a response from Plaintiff.”




                                              Page 1 of 3
                       1:18-cv-01390-JES-TSH # 34           Page 2 of 3




       3.     On April 26, 2021, Plaintiff filed a Motion for Leave to file a Response to

Defendant's Motion for Summary Judgment. (d/e #32 and #33). In her motion, Plaintiff sought

leave to file a response to Defendant's Motion for Summary Judgment on or before May 4,

2021, or such other date the Court deemed appropriate. (d/e #32, p. 2).

       4.     As of this filing, May 10, 2021, Plaintiff has not filed a response to Defendant's

Motion for Summary Judgment. As the Court previously noted, the response is overdue. Plaintiff

sought leave to file a response by May 4, 2021, but has not done so. Accordingly, Defendant

requests that Plaintiff's Motion for Leave to File a Response to Defendant’s Motion for Summary

Judgment be denied.

                                     Respectfully submitted,

                                     THE METHODIST MEDICAL CENTER OF ILLINOIS, an Illinois
                                     not-for-profit corporation, Defendant

                                     BY: s/Brian M. Smith
                                     Brian M. Smith, ARDC #: 6293822
                                     HEYL, ROYSTER, VOELKER & ALLEN
                                     Suite 505, 301 N. Neil Street
                                     Champaign, IL 61820
                                     Telephone 217.344.0060
                                     Email: bsmith@heylroyster.com




                                           Page 2 of 3
                        1:18-cv-01390-JES-TSH # 34           Page 3 of 3




                                      PROOF OF SERVICE

       I hereby certify that on May 10, 2021, I electronically filed the foregoing DEFENDANT’S
RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE RESPONSE TO DEFENDANT’S MOTION
FOR SUMMARY JUDGMENT, with the Clerk of the Court using the CM/ECF system which will
send notification of such filing to the following:

Mr. Richard L. Steagall
Steagall Law Offices
456 Fulton St., Suite 410
Peoria, IL 61602

        I also hereby certify that I have mailed, by United States Postal Service, the foregoing to
the following non-CM/ECF participant: None.



                                                     s/Brian M. Smith
                                                     Heyl, Royster, Voelker & Allen


39450321_1




                                            Page 3 of 3
